Case 19-22878   Doc 119-1   Filed 11/14/19 Entered 11/14/19 15:14:58   Desc Exhibit
                                  A Page 1 of 2




                                EXHIBIT A
Case 19-22878     Doc 119-1       Filed 11/14/19 Entered 11/14/19 15:14:58             Desc Exhibit
                                        A Page 2 of 2



                                           EXHIBIT A



                 De Minimis Asset Sale                           Estate         Consideration
    Return of expired drugs to InMar Rx Solutions, Inc.   Pipeline-Westlake              $5.00
    Return of expired drugs to InMar Rx Solutions, Inc.   Pipeline-Westlake             $32.00
    Return of expired drugs to InMar Rx Solutions, Inc.   Pipeline-Westlake             $10.00
    Return of expired drugs to InMar Rx Solutions, Inc.   Pipeline-Westlake            $267.39
    Return of expired drugs to InMar Rx Solutions, Inc.   Pipeline-Westlake            $299.17
    Return of expired drugs to InMar Rx Solutions, Inc.   Pipeline-Westlake          $1,218.47
    Return of expired drugs to InMar Rx Solutions, Inc.   Pipeline-Westlake          $3,278.86
    Return of expired drugs to InMar Rx Solutions, Inc.   Pipeline-Westlake             $25.00
    Return of expired drugs to InMar Rx Solutions, Inc.   Pipeline-Westlake             $25.09
    Return of expired drugs to InMar Rx Solutions, Inc.   Pipeline-Westlake            $655.93
    Return of expired drugs to InMar Rx Solutions, Inc.   Pipeline-Westlake            $738.36
    Return of expired drugs to InMar Rx Solutions, Inc.   Pipeline-Westlake          $1,548.96
    Return of expired drugs to InMar Rx Solutions, Inc.   Pipeline-Westlake          $3,626.70
                                                                        Total      $11,730.93


              De Minimis Assignment                              Estate         Consideration
    SYSTOC License Agreement                              Pipeline-Westlake          $8,750.00*
                                                                        Total       $8,750.00

                                                                                   *not yet received
